        Case 1:20-cv-01621-SKO Document 3 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD MEZA,                                         1:20-cv-01621-SKO (HC)

12                       Petitioner,
                                                           ORDER TRANSFERRING CASE TO THE
13             v.                                          SACRAMENTO DIVISION OF THE
                                                           EASTERN DISTRICT OF CALIFORNIA
14    CHRISTIAN PFEIFFER,
15                       Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to
18
     28 U.S.C. § 2254, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
19
     § 1915.
20
            The petitioner is challenging a conviction from Sacramento County, which is part of the
21
     Sacramento Division of the United States District Court for the Eastern District of California.
22
     Therefore, the petition should have been filed in the Sacramento Division.
23
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
25
     will be transferred to the Sacramento Division. Good cause appearing, IT IS HEREBY
26
     ORDERED that:
27

28
                                                       1
        Case 1:20-cv-01621-SKO Document 3 Filed 11/20/20 Page 2 of 2


 1            1. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Sacramento; and
 3            2. All future filings shall reference the new Sacramento case number assigned and shall
 4   be filed at:
                                     United States District Court
 5                                   Eastern District of California
                                     501 "I" Street, Suite 4-200
 6                                   Sacramento, CA 95814
 7
              3. This court has not ruled on petitioner's request to proceed in forma pauperis.
 8

 9   IT IS SO ORDERED.
10

11
     Dated:     November 18, 2020                                     /s/   Sheila K. Oberto            .
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
